DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Morse (Reg. No. 35,292) on 10/13/2021.
The application has been amended as follows:
Claim 19, in the second to last claim element – “

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Sheinker et al. (US 20160245638 A1), Masaki (US 4654579 A), Sheinker et al. (US 20140239943 A1), and Markham et al. (US 20140155098 A1), either singularly or in combination, fail to anticipate or render obvious a position determination device comprising: fingerprint combining circuitry configured to determine a low frequency magnetic fingerprint from the low frequency sensor data and a high frequency magnetic fingerprint from the high frequency sensor data and to combine the low frequency magnetic fingerprint and the high frequency magnetic fingerprint to obtain a multi-dimensional magnetic fingerprint, and position determination circuitry configured to determine the sensor position of the magnetic field sensor by comparing the multi-dimensional magnetic fingerprint with a magnetic map, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 19 is allowed because the closest prior art, Sheinker et al. (US 20160245638 A1), Masaki (US 4654579 A), Sheinker et al. (US 20140239943 A1), and Markham et al. (US 20140155098 A1), either singularly or in combination, fail to anticipate or render obvious a position determination method comprising: determining combining the low frequency magnetic fingerprint and the high frequency magnetic fingerprint to obtain a multi-dimensional magnetic fingerprint, and determining the 
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865